DETAILED ACTION

This communication is in response to applicant's response filed under 37 C.F.R. §1.111, dated October 23, 2020 in response to a non-final office action.  Claims 1-6 and 25-38 have been amended.  Claims 1-6 and 25-38 are subject to examination and have been examined.

Acknowledgement is made to the following amendments made by the Applicant:
  Applicant's amendment to claims 1-6 and 25-38 to obviate the previous objection to claims 1-6 and 25-38.  The previous objection to the said claims is hereby withdrawn.
  Applicant's amendment to claims 1, 25, and 31 to obviate the previous rejection in regard to 35 U.S.C 112(b) indefiniteness.  The previous rejection to the said claims is hereby withdrawn.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 30 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 30 and 36, the claims recite the limitations, "... that the access network device sends the first CSI-RS signal at the first level using the time domain window...” and “... that the access network device sends the second CSI-RS signal at the second level using the frequency domain window.” (Emphases added).  There is insufficient antecedent basis for this limitation in the claims.  For purposes of examination, the Examiner has interpreted the limitations to read:  "... that the access network device sends the first CSI-RS signal ” and “... that the access network device sends the second CSI-RS signal ” (Emphases added).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 25, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Onggosanusi et.al. (US Patent Application Publication, 2017/0245165, hereinafter, “Onggosanusi”) in view of Jung et.al. (US Patent Application Publication, 20170207843, hereinafter, “Jung”).
Regarding claim 1, Onggosanusi teaches:
An information transmission method, implemented by an access network device, wherein the information transmission method comprises (Onggosanusi: The present disclosure includes at least three components for CSI-RS design. A first component is a multi-level hierarchical CSI-RS design (with a special case of two-level CSI-RS): coverage CSI-RS and UE-specific CSI-RS, or multi-level CSI-RS. A second component is transmission procedure of the two types of CSI-RS. A third component is CSI measurement procedure associated with the design along with its DL and UL signaling supports.  FIG. 6 illustrates an exemplary use case of the two-level CSI-RS design in a cellular deployment 600.  Fig. 6 and ¶ [0131, 0142]): 
sending a channel state information-reference signal (CSI-RS) configuration parameter to a user equipment (UE), wherein the CSI-RS configuration parameter comprises a first quantity of CSI-RS signals the access network device will later send to the UE at a first level, a second quantity of CSI-RS signals the access network device will later send to the UE at a second level (Onggosanusi: When an eNB configures a UE with a plurality of CSI-RS types [i.e., quantities of CSI-RS signals], the eNB can differentiate between these CSI-RS types in several manners. A first possibility is to configure a UE with M CSI-RS resources and each of the M CSI-RS resources is associated (or carries) a configuration parameter indicating the CSI-RS type or level.  FIG. 6 illustrates an exemplary use case of the two-level CSI-RS design.  Fig. 6 and ¶ [0146, 0142]), a first sampling rate at the first level, and a second sampling rate at the second level (Onggosanusi: In the present disclosure, the aforementioned CSI-RS resource configuration contains at least one of the following categories of parameters: 1) CSI-RS type or level (as previously mentioned), 2) Time-domain configuration, 3) Frequency-domain configuration, 4) CSI-RS port subset configuration.  The four categories of CSI-RS resource configuration parameters are related to CSI-RS resolution in time, frequency, and antenna port (spatial beam). Therefore, CSI-RS subsampling can be performed in at least one of these three dimensions. An exemplary embodiment is to associate higher frequency resolution with aperiodic CSI-RS transmission and measurement (only transmitted and/or measured when needed), but lower frequency resolution with periodic CSI-RS transmission and measurement. Lower frequency resolution can be attained with lower CSI-RS RE density (frequency subsampling) which can be used in conjunction with beam-level subsampling.  ¶ [0155, 0164]), and wherein the first level and the second level are non-contemporaneous steps of exchanging CSI transmissions between the access network device and the UE (Onggosanusi: An eNB 501 transmits two coverage CSI-RSs 510 and 550 on two coverage beams to two UEs 502 and 503. These two coverage beams 0 and 1 (hence two coverage CSI-RSs) can be transmitted simultaneously or multiplexed in time or frequency. Using the second sub-embodiment of UE-specific CSI-RS, the eNB transmits two UE-specific CSI-RSs 0.0 (520) and 0.1 (530). The two UE-specific beams [i.e., second level beams] utilized for transmitting the two UE-specific CSI-RSs are derived relative to the first coverage beam [i.e., first level beams] and hence correspond to subspaces of the coverage beam. Since these two UE-specific beams are transmitted along a smaller range of directions, they have higher penetration due to additional beamforming gains [in other words, the second level beams/signals are sent based on feedback of the first level beams/signals, hence “non-contemporaneous” transmissions].  Fig. 5 and ¶ [0141]); 
subsequently sending, to the UE at the first level, a first CSI-RS signal based on the first quantity of CSI-RS signals and a first beam group having a first beam width (Onggosanusi: An eNB 501 transmits two coverage CSI-RSs 510 and 550 on two coverage beams to two UEs 502 and 503 [Per Fig. 5, “coverage” beams are wider (i.e., first beam width) than the “UE-specific” beams].  Fig. 5 and ¶ [0141]); 
receiving, from the UE at the first level, a first beamforming parameter comprising a second beam width (Onggosanusi: The two UE-specific beams [i.e., second level beams] utilized for transmitting the two UE-specific CSI-RSs are derived relative to the first coverage beam [i.e., first level beams] and hence correspond to subspaces of the coverage beam [based on UE’s CSI measurement and reporting, ¶ [0169-0170]].  Fig. 5 and ¶ [0141]); 
determining a second beam group based on the first beamforming parameter, wherein the second beam group has a third beam width that is less than or equal to the second beam width (Onggosanusi: Using the second sub-embodiment of UE-specific CSI-RS, the eNB transmits two UE-specific CSI-RSs 0.0 (520) and 0.1 (530). The two UE-specific beams [i.e., second level beams] utilized for transmitting the two UE-specific CSI-RSs are derived relative to the first coverage beam [i.e., first level beams] and hence correspond to subspaces of the coverage beam. Since these two UE-specific beams are transmitted along a smaller range of directions, they have higher penetration due to additional beamforming gains [Per Fig. 5, “UE-specific” beams are narrower (i.e., third beam width) than the “coverage” beams].  Fig. 5 and ¶ [0141]); 
subsequently sending, to the UE at the second level, a second CSI-RS signal based on the second quantity of CSI-RS signals and the second beam group (Onggosanusi: An eNB 501 transmits two coverage CSI-RSs 510 and 550 on two coverage beams to two UEs 502 and 503. These two coverage beams 0 and 1 (hence two coverage CSI-RSs) can be transmitted simultaneously or multiplexed in time or frequency. Using the second sub-embodiment of UE-specific CSI-RS, the eNB transmits two UE-specific CSI-RSs 0.0 (520) and 0.1 (530). The two UE-specific beams [i.e., second level beams] utilized for transmitting the two UE-specific CSI-RSs are derived relative to the first coverage beam [i.e., first level beams] and hence correspond to subspaces of the coverage beam. Since these two UE-specific beams are transmitted along a smaller range of directions, they have higher penetration due to additional beamforming gains.  Fig. 5 and ¶ [0141]); and
receiving, from the UE at the second level, a second beamforming parameter comprising a fourth beam width (Onggosanusi: The second UE 503 measures UE-specific CSI-RS 530 and receives data transmission from the eNB along a data beam 0.1.0 (535). Beamforming vector for the data beam can be formed either from a CSI reporting derived from the UE-specific CSI-RS 530  (relevant for FDD) or measuring UL SRS (relevant for TDD) [i.e., a fourth beam width related to UE’s CSI reporting of UE-specific beams].  Fig. 5 and ¶ [0141]).
Onggosanusi does not explicitly teach:
wherein the second beam width is less than the first beam width;
wherein the fourth beam width is less than the third beam width. 
However, in the same field of endeavor, Jung teaches:
wherein the feedback beam width is less than the eNB’s beam width the eNB used for information transmission (Jung: Referring to FIG. 22, the UE's initiating beam feedback may be transmitted/received using a beam whose beam width differs from that of a beam that an eNB uses for information transmission, e.g., a narrower beam. A beam measurement entity 2210 may be a UE, and a beam using entity 2220 may be an eNB. Fig. 22 and ¶ [0397]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Onggosanusi to include the features as taught by Jung above in order to transmit feedback to an eNB using a desired beam. (Jung, ¶ [0191-0192]).

Regarding claim 25, Onggosanusi teaches:
An access network device (Onggosanusi: eNB 501.  Fig. 5), comprising: 
a computer-readable storage medium configured to store programming instructions; and a processor coupled to the computer-readable storage medium and configured to execute instructions to (Onggosanusi: eNB 102... controller/processor 378 is also capable of executing programs and other processes resident in the memory 380, such as an OS.  Fig. 3B and ¶ [0114, 0119]): 
send a channel state information-reference signal (CSI-RS) configuration parameter to a user equipment (UE) (Tsai: in step S911, the eNB 901 during phase I (P1) would transmit a configuration message which may include not limited to a first oversampling rate (e.g. (O1, O2)) [i.e., configuration parameter] to the UE 902 [i.e., user equipment]. The first oversampling rate could be a lower sampling rate and thus the resolution of the transmitted beam group would be coarse. The UE, for example, could be recently attached to the eNB or awoken from a sleep mode. In step S912, the upon receiving the reference signal (e.g. CSI-RS) and the first configuration message. Fig. 9 and ¶ [0056]), wherein the CSI-RS configuration parameter comprises a fast quantity of CSI-RS signals the access network device will later send to the UE at a first level, a second quantity of CSI-RS signals the access network device will later send to the UE at a second level (Onggosanusi: When an eNB configures a UE with a plurality of CSI-RS types [i.e., quantities of CSI-RS signals], the eNB can differentiate between these CSI-RS types in several manners. A first possibility is to configure a UE with M CSI-RS resources and each of the M CSI-RS resources is associated (or carries) a configuration parameter indicating the CSI-RS type or level.  FIG. 6 illustrates an exemplary use case of the two-level CSI-RS design.  Fig. 6 and ¶ [0146, 0142]), a first sampling rate at the first level, and a second sampling rate at the second level (Onggosanusi: In the present disclosure, the aforementioned CSI-RS resource configuration contains at least one of the following categories of parameters: 1) CSI-RS type or level (as previously mentioned), 2) Time-domain configuration, 3) Frequency-domain configuration, 4) CSI-RS port subset configuration.  The four categories of CSI-RS resource configuration parameters are related to CSI-RS resolution in time, frequency, and antenna port (spatial beam). Therefore, CSI-RS subsampling can be performed in at least one of these three dimensions. An exemplary embodiment is to associate higher frequency resolution with aperiodic CSI-RS transmission and measurement (only transmitted and/or measured when needed), but lower frequency resolution with periodic CSI-RS transmission and measurement. Lower frequency resolution can be attained with lower CSI-RS RE density (frequency subsampling) which can be used in conjunction with beam-level subsampling.  ¶ [0155, 0164]), and wherein the first level and the second level are non-contemporaneous steps of exchanging CSI transmissions between the access network device and the UE (Onggosanusi: An eNB 501 transmits two coverage CSI-RSs 510 and 550 on two coverage beams to two UEs 502 and 503. These two coverage beams 0 and 1 (hence two coverage CSI-RSs) can be transmitted simultaneously or multiplexed in time or frequency. Using the second sub-embodiment of UE-specific CSI-RS, the eNB transmits two UE-specific CSI-RSs 0.0 (520) and 0.1 (530). The two UE-specific beams [i.e., second level beams] utilized for transmitting the two UE-specific CSI-RSs are derived relative to the first coverage beam [i.e., first level beams] and hence correspond to subspaces of the coverage beam. Since these two UE-specific beams are transmitted along a smaller range of directions, they have higher penetration due to additional beamforming gains [in other words, the second level beams/signals are sent based on feedback of the first level beams/signals, hence “non-contemporaneous” transmissions].  Fig. 5 and ¶ [0141]); 
subsequently, send, to the UE at the first level, a first CSI-R.S signal based on the first quantity of CSI-RS signals, and a first beam group having a first beam width (Onggosanusi: An eNB 501 transmits two coverage CSI-RSs 510 and 550 on two coverage beams to two UEs 502 and 503 [Per Fig. 5, “coverage” beams are wider (i.e., first beam width) than the “UE-specific” beams].  Fig. 5 and ¶ [0141]);
receive, from the UE at the first level, a first beamforming parameter comprising a second beam width (Onggosanusi: The two UE-specific beams [i.e., second level beams] utilized for transmitting the two UE-specific CSI-RSs are derived relative to the first coverage beam [i.e., first level beams] and hence correspond to subspaces of the coverage beam [based on UE’s CSI measurement and reporting, ¶ [0169-0170]].  Fig. 5 and ¶ [0141]);
determine a second beam group based on the first beamforming parameter, wherein the second beam group has a third beam width that is less than or equal to the second beam width (Onggosanusi: Using the second sub-embodiment of UE-specific CSI-RS, the eNB transmits two UE-specific CSI-RSs 0.0 (520) and 0.1 (530). The two UE-specific beams [i.e., second level beams] utilized for transmitting the two UE-specific CSI-RSs are derived relative to the first coverage beam [i.e., first level beams] and hence correspond to subspaces of the coverage beam. Since these two UE-specific beams are transmitted along a smaller range of directions, they have higher penetration due to additional beamforming gains [Per Fig. 5, “UE-specific” beams are narrower (i.e., third beam width) than the “coverage” beams].  Fig. 5 and ¶ [0141]);
subsequently send, to the UE at the second level, a second CSI-RS signal based on the second quantity of CSI-RS signals and the second beam group (Onggosanusi: An eNB 501 transmits two coverage CSI-RSs 510 and 550 on two coverage beams to two UEs 502 and 503. These two coverage beams 0 and 1 (hence two coverage CSI-RSs) can be transmitted simultaneously or multiplexed in time or frequency. Using the second sub-embodiment of UE-specific CSI-RS, the eNB transmits two UE-specific CSI-RSs 0.0 (520) and 0.1 (530). The two UE-specific beams [i.e., second level beams] utilized for transmitting the two UE-specific CSI-RSs are derived relative to the first coverage beam [i.e., first level beams] and hence correspond to subspaces of the coverage beam. Since these two UE-specific beams are transmitted along a smaller range of directions, they have higher penetration due to additional beamforming gains [in other words, the second level beams/signals are sent based on feedback of the first level beams/signals, hence “non-contemporaneous” transmissions].  Fig. 5 and ¶ [0141]); and
receive, from the UE at the second level, a second beamforming parameter comprising a fourth beam width (Onggosanusi: The second UE 503 measures UE-specific CSI-RS 530 and receives data transmission from the eNB along a data beam 0.1.0 (535). Beamforming vector for the data beam can be formed either from a CSI reporting derived from the UE-specific CSI-RS 530  (relevant for FDD) or measuring UL SRS (relevant for TDD) [i.e., a fourth beam width related to UE’s CSI reporting of UE-specific beams].  Fig. 5 and ¶ [0141]).
Onggosanusi does not explicitly teach:
wherein the second beam width is less than the first beam width;
wherein the fourth beam width is less than the third beam width. 
However, in the same field of endeavor, Jung teaches:
wherein the feedback beam width is less than the eNB’s beam width the eNB used for information transmission (Jung: Referring to FIG. 22, the UE's initiating beam feedback may be transmitted/received using a beam whose beam width differs from that of a beam that an eNB uses for information transmission, e.g., a narrower beam. A beam measurement entity 2210 may be a UE, and a beam using entity 2220 may be an eNB. Fig. 22 and ¶ [0397]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Onggosanusi to include the features as taught by Jung above in order to transmit feedback to an eNB using a desired beam. (Jung, ¶ [0191-0192]).

Regarding claim 31, Onggosanusi teaches:
A terminal device (Onggosanusi: UE2 503.  Fig. 5), comprising: 
a computer-readable storage medium configured to store programming instructions, and a processor coupled to the computer-readable storage medium and configured to execute instructions to (Onggosanusi: The UE 116 also includes ... a processor 340 ... and a memory 360. The memory 360 includes an operating system (OS) program 361 and one or more applications 362.  The processor 340 can include one or more processors or other processing devices and execute the OS program 361 stored in the memory 360 in order to control the overall operation of the UE 116.  Fig. 3A and ¶ [0106, 0109]): 
receive a channel state information-reference signal (CSI-RS) configuration parameter sent by an access network device, wherein the CSI-RS configuration parameter comprises a first quantity of CSI-RS signals the terminal device will later receive from the access network device at a first level, a second quantity of CSI-RS signals the terminal device will later receive from the access network device at a second level (Onggosanusi: When an eNB configures a UE with a plurality of CSI-RS types [i.e., quantities of CSI-RS signals], the eNB can differentiate between these CSI-RS types in several manners. A first possibility is to configure a UE with M CSI-RS resources and each of the M CSI-RS resources is associated (or carries) a configuration parameter indicating the CSI-RS type or level.  FIG. 6 illustrates an exemplary use case of the two-level CSI-RS design.  Fig. 6 and ¶ [0146, 0142]), a first sampling rate at the first level, and a second sampling rate at the second level (Onggosanusi: In the present disclosure, the aforementioned CSI-RS resource configuration contains at least one of the following categories of parameters: 1) CSI-RS type or level (as previously mentioned), 2) Time-domain configuration, 3) Frequency-domain configuration, 4) CSI-RS port subset configuration.  The four categories of CSI-RS resource configuration parameters are related to CSI-RS resolution in time, frequency, and antenna port (spatial beam). Therefore, CSI-RS subsampling can be performed in at least one of these three dimensions. An exemplary embodiment is to associate higher frequency resolution with aperiodic CSI-RS transmission and measurement (only transmitted and/or measured when needed), but lower frequency resolution with periodic CSI-RS transmission and measurement. Lower frequency resolution can be attained with lower CSI-RS RE density (frequency subsampling) which can be used in conjunction with beam-level subsampling.  ¶ [0155, 0164]), and wherein the first level and the second level are non-contemporaneous steps of exchanging CSI transmissions between the access network device and a user equipment (UE) (Onggosanusi: An eNB 501 transmits two coverage CSI-RSs 510 and 550 on two coverage beams to two UEs 502 and 503. These two coverage beams 0 and 1 (hence two coverage CSI-RSs) can be transmitted simultaneously or multiplexed in time or frequency. Using the second sub-embodiment of UE-specific CSI-RS, the eNB transmits two UE-specific CSI-RSs 0.0 (520) and 0.1 (530). The two UE-specific beams [i.e., second level beams] utilized for transmitting the two UE-specific CSI-RSs are derived relative to the first coverage beam [i.e., first level beams] and hence correspond to subspaces of the coverage beam. Since these two UE-specific beams are transmitted along a smaller range of directions, they have higher penetration due to additional beamforming gains [in other words, the second level beams/signals are sent based on feedback of the first level beams/signals, hence “non-contemporaneous” transmissions].  Fig. 5 and ¶ [0141]); 
subsequently receive, from the access network device at the first level, a first CSI-RS signal based on the first quantity of CSI-RS signals and a first beam group having a first beam width (Onggosanusi: An eNB 501 transmits two coverage CSI-RSs 510 and 550 on two coverage beams to two UEs 502 and 503 [Per Fig. 5, “coverage” beams are wider (i.e., first beam width) than the “UE-specific” beams].  Fig. 5 and ¶ [0141]);
determine a first beamforming parameter based on the first quantity of CSI-RS signals, the first CSI-RS signal and the sampling rate, wherein the first beamforming parameter comprises a second beam width (Onggosanusi: Using the second sub-embodiment of UE-specific CSI-RS, the eNB transmits two UE-specific CSI-RSs 0.0 (520) and 0.1 (530). The two UE-specific beams [i.e., second level beams] utilized for transmitting the two UE-specific CSI-RSs are derived relative to the first coverage beam [i.e., first level beams] and hence correspond to subspaces of the coverage beam. Since these two UE-specific beams are transmitted along a smaller range of directions, they have higher penetration due to additional beamforming gains [Per Fig. 5, “UE-specific” beams are narrower than the “coverage” beams].  Fig. 5 and ¶ [0141]);
send, to the access network device at the first level, the first beamforming parameter (Onggosanusi: The two UE-specific beams [i.e., second level beams] utilized for transmitting the two UE-specific CSI-RSs are derived relative to the first coverage beam [i.e., first level beams] and hence correspond to subspaces of the coverage beam [based on UE’s CSI measurement and reporting, ¶ [0169-0170]].  Fig. 5 and ¶ [0141]),
subsequently receive, from the access network device at the second level, a second CSI-RS signal based on the second quantity of CSI-RS signals and a second beam group having a third beam width that is less than or equal to the second beam width (Onggosanusi: An eNB 501 transmits two coverage CSI-RSs 510 and 550 on two coverage beams to two UEs 502 and 503. These two coverage beams 0 and 1 (hence two coverage CSI-RSs) can be transmitted simultaneously or multiplexed in time or frequency. Using the second sub-embodiment of UE-specific CSI-RS, the eNB transmits two UE-specific CSI-RSs 0.0 (520) and 0.1 (530). The two UE-specific beams [i.e., second level beams] utilized for transmitting the two UE-specific CSI-RSs are derived relative to the first coverage beam [i.e., first level beams] and hence correspond to subspaces of the coverage beam. Since these two UE-specific beams are transmitted along a smaller range of directions, they have higher penetration due to additional beamforming gains.  Fig. 5 and ¶ [0141]); 
determine a second beamforming parameter based on the second quantity of CSI-RS signals, the second CSI-RS signal, and the second sampling rate wherein the second beamforming parameter comprises a fourth beam width (Onggosanusi: The second UE 503 measures UE-specific CSI-RS 530 and receives data transmission from the eNB along a data beam 0.1.0 (535). Beamforming vector for the data beam can be formed either from a CSI reporting derived from the UE-specific CSI-RS 530  (relevant for FDD) or measuring UL SRS (relevant for TDD) [i.e., a fourth beam width related to UE’s CSI reporting of UE-specific beams].  Fig. 5 and ¶ [0141]); and
send, to the access network device at the second level the second beamforming parameter (Onggosanusi: The second UE 503 measures UE-specific CSI-RS 530 ... Beamforming vector for the data beam can be formed either from a CSI reporting derived from the UE-specific CSI-RS 530  (relevant for FDD) or measuring UL SRS (relevant for TDD).  Fig. 5 and ¶ [0141]).
Onggosanusi does not explicitly teach:
second beam width is less than the first beam width;
fourth beam width is less than the third beam width. 
However, in the same field of endeavor, Jung teaches:
wherein the feedback beam width is less than the eNB’s beam width the eNB used for information transmission (Jung: Referring to FIG. 22, the UE's initiating beam feedback may be transmitted/received using a beam whose beam width differs from that of a beam that an eNB uses for information transmission, e.g., a narrower beam. A beam measurement entity 2210 may be a UE, and a beam using entity 2220 may be an eNB. Fig. 22 and ¶ [0397]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Onggosanusi to include the features as taught by Jung above in order to transmit feedback to an eNB using a desired beam. (Jung, ¶ [0191-0192]).

Claims 2, 26, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Onggosanusi-Jung, in view of Song et.al. (US Patent Application Publication, 2016/0337864, hereinafter, “Song”), further in view of Li et.al. (US Patent Application Publication, 2016/0080052, hereinafter, “Li”).
Regarding claim 2, Onggosanusi-Jung discloses on the features with respect to claim 1 as outlined above.
Onggosanusi-Jung does not explicitly teach:
wherein each of the first quantity of CSI-RS signals and the second quantity of CSI-RS signals comprises some CSI-RS signals that have a horizontal polarization direction and other CSI-RS signals that have a vertical polarization direction, and wherein each one of the first sampling rate and the second sampling rate comprises a horizontal direction sampling rate and a vertical direction sampling rate. 
However, in the same field of endeavor, Song teaches:
wherein each of the first quantity of CSI-RS signals and the second quantity of CSI-RS signals comprises some CSI-RS signals (Song: step 501: a base station configures a user equipment (UE) with a mapping relation between configuration information of one or more sets of reference signals and indication information indicating the configuration information… the configuration information including one or more pieces of the following information: .. Fig. 5 and ¶ [0057]) that have a horizontal polarization direction (Song: the number of user-specific reference signal ports in a horizontal direction. Fig. 5 and ¶ [0058]) and other CSI-RS signals that have a vertical polarization direction (Song: the number of user-specific reference signal ports in a vertical direction. Fig. 5 and ¶ [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Onggosanusi-Jung to include the features as taught by Song above in order for the user end accurately acquires the configuration information of the array. (Song, ¶ [0032]).
Onggosanusi-Jung-Song does not explicitly teach:
wherein each one of the first sampling rate and the second sampling rate comprises a horizontal direction sampling rate and a vertical direction sampling rate. 
However, in the same field of endeavor, Li teaches:
wherein each one of the first sampling rate and the second sampling rate comprises a horizontal direction sampling rate and a vertical direction sampling rate (Li: An eNB configures and signals one or more CSI-RS subsampling pattern(s) to a UE. In one method, a subsampling pattern is indicated by a horizontal subsampling factor SH and a vertical subsampling factor SV. Fig. 19 and ¶ [0225, 0240]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Onggosanusi-Jung-Song to include the features as taught by Li above in order to maintain small CSI-RS overhead. (Li, ¶ [0110]).

Regarding claim 26, Onggosanusi-Jung discloses on the features with respect to claim 25 as outlined above.
Onggosanusi-Jung does not explicitly teach:
wherein each of the first quantity of CSI-RS signals and the second quantity of CSI-RS signals comprises some CSI-RS signals that have a horizontal polarization direction, and wherein each one of the first sampling rate and the second sampling rate comprises a horizontal direction sampling rate and a vertical direction sampling rate. 
However, in the same field of endeavor, Song teaches:
wherein each of the first quantity of CSI-RS signals and the second quantity of CSI-RS signals comprises some CSI-RS signals (Song: step 501: a base station configures a user equipment (UE) with a mapping relation between configuration information of one or more sets of reference signals and indication information indicating the configuration information… the configuration information including one or more pieces of the following information: .. Fig. 5 and ¶ [0057]) that have a horizontal polarization direction (Song: the number of user-specific reference signal ports in a horizontal direction. Fig. 5 and ¶ [0058]) and other CSI-RS signals that have a vertical polarization direction (Song: the number of user-specific reference signal ports in a vertical direction. Fig. 5 and ¶ [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Onggosanusi-Jung to include the features as taught by Song above in order for the user end accurately acquires the configuration information of the array. (Song, ¶ [0032]).
Onggosanusi-Jung-Song does not explicitly teach:
wherein each one of the first sampling rate and the second sampling rate comprises a horizontal direction sampling rate and a vertical direction sampling rate. 
However, in the same field of endeavor, Li teaches:
wherein each one of the first sampling rate and the second sampling rate comprises a horizontal direction sampling rate and a vertical direction sampling rate (Li: An eNB configures and signals one or more CSI-RS subsampling pattern(s) to a UE. In one method, a subsampling pattern is indicated by a horizontal subsampling factor SH and a vertical subsampling factor SV. Fig. 19 and ¶ [0225, 0240]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Onggosanusi-Jung-Song to include the features as taught by Li above in order to maintain small CSI-RS overhead. (Li, ¶ [0110]).

Regarding claim 32, Onggosanusi-Jung discloses on the features with respect to claim 31 as outlined above.
Onggosanusi-Jung does not explicitly teach:
wherein each of the first quantity of CSI-RS signals and the second quantity of CSI-RS signals comprises some CSI-RS signals that have a horizontal polarization direction and other CSI-RS signals that have a vertical polarization direction, and wherein each one of the first sampling rate and the second sampling rate comprises a horizontal direction sampling rate and a vertical direction sampling rate. 
However, in the same field of endeavor, Song teaches:
wherein each of the first quantity of CSI-RS signals and the second quantity of CSI-RS signals comprises some CSI-RS signals (Song: step 501: a base station configures a user equipment (UE) with a mapping relation between configuration information of one or more sets of reference signals and indication information indicating the configuration information… the configuration information including one or more pieces of the following information: .. Fig. 5 and ¶ [0057]) that have a horizontal polarization direction (Song: the number of user-specific reference signal ports in a horizontal direction. Fig. 5 and ¶ [0058]) and other CSI-RS signals that have a vertical polarization direction (Song: the number of user-specific reference signal ports in a vertical direction. Fig. 5 and ¶ [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Onggosanusi-Jung to include the features as taught by Song above in order for the user end accurately acquires the configuration information of the array. (Song, ¶ [0032]).
Onggosanusi-Jung-Song does not explicitly teach:
wherein each one of the first sampling rate and the second sampling rate comprises a horizontal direction sampling rate and a vertical direction sampling rate. 
However, in the same field of endeavor, Li teaches:
wherein each one of the first sampling rate and the second sampling rate comprises a horizontal direction sampling rate and a vertical direction sampling rate (Li: An eNB configures and signals one or more CSI-RS subsampling pattern(s) to a UE. In one method, a subsampling pattern is indicated by a horizontal subsampling factor SH and a vertical subsampling factor SV. Fig. 19 and ¶ [0225, 0240]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Onggosanusi-Jung-Song to include the features as taught by Li above in order to maintain small CSI-RS overhead. (Li, ¶ [0110]).

Claims 3, 27, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Onggosanusi-Jung, in view of Dinan (US Patent Application Publication, 2015/0319649, hereinafter, “Dinan”).
Regarding claim 3, Onggosanusi-Jung discloses on the features with respect to claim 1 as outlined above.
Onggosanusi-Jung does not explicitly teach:
wherein the CSI-RS configuration parameter further comprises a CSI-RS send window parameter, wherein the CSI-RS send window parameter represents a sending manner of each of the first CSI-RS signal and the second CSI-RS signal, and wherein the sending manner comprises a third manner in which each of the first CSI-RS signal at each level and the second CSI-RS signal is sent using both the time domain window and the frequency domain window. 
However, in the same field of endeavor, Dinan teaches:
wherein the CSI-RS configuration parameter further comprises a CSI-RS send window parameter, wherein the CSI-RS send window parameter represents a sending manner of each of the first CSI-RS signal (Dinan: Various configurations for radio resources may be supported under an OFDM framework, for example, a resource block may be defined as including the subcarriers in the entire band for an allocated time duration [i.e., window]. Fig. 3 and ¶ [0024]) and the second CSI-RS signal, and wherein the sending manner comprises a third manner in which each of the first CSI-RS signal at each level and the second CSI-RS signal is sent using both the time domain window and the frequency domain window (Dinan: Physical and virtual resource blocks may be defined. A physical resource block may be defined as N consecutive OFDM symbols in the time domain and M consecutive subcarriers in the frequency domain, wherein M and N are integers. A physical resource block may include M.times.N resource elements. In an illustrative example, a resource block may correspond to one slot in the time domain and 180 kHz in the frequency domain (for 15 KHz subcarrier bandwidth and 12 subcarriers). Fig. 3 and ¶ [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Onggosanusi-Jung to include the features as taught by Dinan above in order to properly configure carrier configuration of the wireless device. (Dinan, ¶ [0126]).

Regarding claim 27, Onggosanusi-Jung discloses on the features with respect to claim 25 as outlined above.
Onggosanusi-Jung does not explicitly teach:
wherein the CSI-RS configuration parameter further comprises a CSI-RS send window parameter, wherein the CSI-RS send window parameter represents a sending manner of each of the first CSI-RS signal, and the second CSI-RS signal, and wherein the sending manner comprises a third manner in which each of the first CSI-RS signal at each level and the second CSI-RS signal is sent using both the time domain window and the frequency domain window. 
However, in the same field of endeavor, Dinan teaches:
wherein the CSI-RS configuration parameter further comprises a CSI-RS send window parameter, wherein the CSI-RS send window parameter represents a sending manner of each of the first CSI-RS signal (Dinan: Various configurations for radio resources may be supported under an OFDM framework, for example, a resource block may be defined as including the subcarriers in the entire band for an allocated time duration [i.e., window]. Fig. 3 and ¶ [0024]), and the second CSI-RS signal, and wherein the sending manner comprises a third manner in which each of the first CSI-RS signal at each level and the second CSI-RS signal is sent using both the time domain window and the frequency domain window (Dinan: Physical and virtual resource blocks may be defined. A physical resource block may be defined as N consecutive OFDM symbols in the time domain and M consecutive subcarriers in the frequency domain, wherein M and N are integers. A physical resource block may include M.times.N resource elements. In an illustrative example, a resource block may correspond to one slot in the time domain and 180 kHz in the frequency domain (for 15 KHz subcarrier bandwidth and 12 subcarriers). Fig. 3 and ¶ [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Onggosanusi-Jung to include the features as taught by Dinan above in order to properly configure carrier configuration of the wireless device. (Dinan, ¶ [0126]).

Regarding claim 33, Onggosanusi-Jung discloses on the features with respect to claim 31 as outlined above.
Onggosanusi-Jung does not explicitly teach:
wherein the CSI-RS configuration parameter further comprises a CSI-RS send window parameter, wherein the CSI-RS send window parameter represents a sending manner of each of the first CSI-RS signal, and the second CSI-RS signal, and wherein the sending manner comprises a third manner in which each of the first CSI-RS signal at each level and the second CSI-RS signal is sent using both the time domain window and the frequency domain window. 
Dinan teaches:
wherein the CSI-RS configuration parameter further comprises a CSI-RS send window parameter, wherein the CSI-RS send window parameter represents a sending manner of each of the first CSI-RS signal (Dinan: The base station may configure multiple channel state information reference signals (CSI-RSs). Each of the many CSI-RSs may be periodically transmitted on downlink OFDM radio resources according to its configuration parameters. CSI-RSs signal codes are known by the wireless device. ¶ [0133]. Various configurations for radio resources may be supported under an OFDM framework, for example, a resource block may be defined as including the subcarriers in the entire band for an allocated time duration [i.e., window]. Fig. 3 and ¶ [0024]), and the second CSI-RS signal, and wherein the sending manner comprises a third manner in which each of the first CSI-RS signal at each level and the second CSI-RS signal is sent using both the time domain window and the frequency domain window (Dinan: Physical and virtual resource blocks may be defined. A physical resource block may be defined as N consecutive OFDM symbols in the time domain and M consecutive subcarriers in the frequency domain, wherein M and N are integers. A physical resource block may include M.times.N resource elements. In an illustrative example, a resource block may correspond to one slot in the time domain and 180 kHz in the frequency domain (for 15 KHz subcarrier bandwidth and 12 subcarriers). Fig. 3 and ¶ [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Onggosanusi-Jung to include the features as taught by Dinan above in order to properly configure carrier configuration of the wireless device. (Dinan, ¶ [0126]).

Claims 4, 28, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Onggosanusi-Jung-Dinan, in view of Kim et.al. (US Patent Application Publication, 2013/0059619, hereinafter, “Kim”).
Regarding claim 4, Onggosanusi-Jung-Dinan discloses on the features with respect to claim 3 as outlined above.
Onggosanusi-Jung-Dinan does not explicitly teach:
wherein a third quantity of beams in the first beam group is equal to the first quantity of first CSI-RS signals, and wherein a fourth quantity of beams in the second beam group is equal to the second quantity of CSI-RS signals. 
However, in the same field of endeavor, Kim teaches:
wherein a third quantity of beams in the first beam group is equal to the first quantity of first CSI-RS signals (Kim: a BS 300 beamforms reference signals to wide beams [i.e., CSI-RS signals to number of beams], and repeatedly transmits the reference signals having wide beam widths in all directions within a sector through a resource of a constant time and frequency duration. Fig. 3A and ¶ [0045]), and wherein a fourth quantity of beams in the second beam group is equal to the second quantity of CSI-RS signals (Kim: the BS 300 beamforms reference signals to narrow beams [i.e., CSI-RS signals to number of beams], and repeatedly transmits the reference signals having narrow beam widths. Fig. 3B and ¶ [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Onggosanusi-Jung-Dinan to include the features as taught by Kim above in order to decrease the number of reference signals or the transmissions thereof and simultaneously obtaining a sufficient antenna gain. (Kim, ¶ [0043]).

Regarding claim 28, Onggosanusi-Jung-Dinan discloses on the features with respect to claim 27 as outlined above.
Onggosanusi-Jung-Dinan does not explicitly teach:
wherein a third quantity of beams in the first beam group is equal to the first quantity of first CSI-RS signals, and wherein a fourth quantity of beams in the second beam group is equal to the second quantity of CSI-RS signals. 
However, in the same field of endeavor, Kim teaches:
wherein a third quantity of beams in the first beam group is equal to the first quantity of first CSI-RS signals (Kim: a BS 300 beamforms reference signals to wide beams [i.e., CSI-RS signals to number of beams], and repeatedly transmits the reference signals having wide beam widths in all directions within a sector through a resource of a constant time and frequency duration. Fig. 3A and ¶ [0045]), and wherein a fourth quantity of beams in the second beam group is equal to the second quantity of CSI-RS signals (Kim: the BS 300 beamforms reference signals to narrow beams [i.e., CSI-RS signals to number of beams], and repeatedly transmits the reference signals having narrow beam widths. Fig. 3B and ¶ [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Onggosanusi-Jung-Dinan to include the features as taught by Kim above in order to decrease the number of reference signals or the transmissions thereof and simultaneously obtaining a sufficient antenna gain. (Kim, ¶ [0043]).

Regarding claim 34, Onggosanusi-Jung-Dinan discloses on the features with respect to claim 33 as outlined above.
Onggosanusi-Jung-Dinan does not explicitly teach:
wherein a third quantity of beams in the first beam group is equal to the first quantity of first CSI-RS signals, and wherein a fourth quantity of beams in the second beam group is equal to the second quantity of CSI-RS signals. 
Kim teaches:
wherein a third quantity of beams in the first beam group is equal to the first quantity of first CSI-RS signals (Kim: a BS 300 beamforms reference signals to wide beams [i.e., CSI-RS signals to number of beams], and repeatedly transmits the reference signals having wide beam widths in all directions within a sector through a resource of a constant time and frequency duration. Fig. 3A and ¶ [0045]), and wherein a fourth quantity of beams in the second beam group is equal to the second quantity of CSI-RS signals (Kim: the BS 300 beamforms reference signals to narrow beams [i.e., CSI-RS signals to number of beams], and repeatedly transmits the reference signals having narrow beam widths. Fig. 3B and ¶ [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Onggosanusi-Jung-Dinan to include the features as taught by Kim above in order to decrease the number of reference signals or the transmissions thereof and simultaneously obtaining a sufficient antenna gain. (Kim, ¶ [0043]).

Claims 5, 29, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Onggosanusi-Jung-Dinan-Kim, in view of Kakishima ‘517 et.al. (US Patent Application Publication, 2017/0104517, hereinafter, “Kakishima ‘517”), further in view of Kakishima ‘599 et.al. (US Patent Application Publication, 2019/0044599, hereinafter, “Kakishima ‘599”).
Regarding claim 5, Onggosanusi-Jung-Dinan-Kim discloses on the features with respect to claim 4 as outlined above.
Onggosanusi-Jung-Dinan-Kim does not explicitly teach:
wherein the first beamforming parameter comprises a first main beam identifier  in a horizontal antenna direction, a second main beam identifier in a vertical antenna direction, a first main beam offset in the horizontal antenna direction, and a second main beam offset in the vertical antenna direction, and wherein the second beamforming parameter comprises a horizontal antenna direction beam identifier a vertical antenna direction beam identifier, and a phase difference in two antenna polarization directions. 
However, in the same field of endeavor, Kakishima ‘517 teaches:
wherein the first beamforming parameter comprises a first main beam identifier (Kakishima ‘517: Beam 2 with ID “001”. Fig. 6B and ¶ [0066]) in a horizontal antenna direction, a second main beam identifier (Kakishima ‘517: Beam 3 with ID “010”. Fig. 6B and ¶ [0066]) in a vertical antenna direction (Kakishima ‘517: feedback operations may be performed separately from each other between the first half step 2A and the second half step 2B. For example, one or more beams may be selected in the vertical or elevation direction in the first half step 2-A, and then one or more beams may be selected in the horizontal or azimuth direction in the second half step 2-B. Figs. 2A, 2B and ¶ [0062]), a first main beam offset in the horizontal antenna direction (Kakishima ‘517: the user equipment 20 may add an offset value (e.g., 3 dB) to the received power level when measuring wide beams "000", "001" [first main beam], "010", and "011". Fig. 6B and ¶ [0070]), and a second main beam offset (Kakishima ‘517: the user equipment 20 may add an offset value (e.g., 3 dB) to the received power level when measuring wide beams "000", "001", "010" [second main beam], and "011". Fig. 6B and ¶ [0070]) in the vertical antenna direction (Kakishima ‘517: feedback operations may be performed separately from each other between the first half step 2A and the second half step 2B. For example, one or more beams may be selected in the vertical or elevation direction in the first half step 2-A, and then one or more beams may be selected in the horizontal or azimuth direction in the second half step 2-B. Figs. 2A, 2B and ¶ [0062]), and wherein the second beamforming parameter comprises a horizontal antenna direction beam identifier (Kakishima ‘517: Beam 2B with ID “101”. Fig. 6B and ¶ [0066]), (Kakishima ‘517: Beam 2C with ID “110”. Fig. 6B and ¶ [0066]) a vertical antenna direction beam identifier (Kakishima ‘517: feedback operations may be performed separately from each other between the first half step 2A and the second half step 2B. For example, one or more beams may be selected in the vertical or elevation direction in the first half step 2-A, and then one or more beams may be selected in the horizontal or azimuth direction in the second half step 2-B. Figs. 2A, 2B and ¶ [0062]), and.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Onggosanusi-Jung-Dinan-Kim to include the features as taught by Kakishima ‘517 above in order that beam qualities can be compared in a fair condition. (Kakishima ‘517, ¶ [0070]).
Onggosanusi-Jung-Dinan-Kim-Kakishima ‘517 does not explicitly teach:
a phase difference in two antenna polarization directions. 
However, in the same field of endeavor, Kakishima ‘599 teaches:
a phase difference in two antenna polarization directions (Kakishima ‘599: the CSI feedback may include the CQI and information on phase difference between polarizations. As a result, overhead of feedback of information on a phase between the same polarized antennas can be reduced. Fig. 6 and ¶ [0082]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Onggosanusi-Jung-Dinan-Kim-Kakishima ‘517 to include the features as taught by Kakishima ‘599 above in order to reduce overhead of feedback information. (Kakishima ‘599, ¶ [0082]).

Regarding claim 29, Onggosanusi-Jung-Dinan-Kim discloses on the features with respect to claim 28 as outlined above.
Onggosanusi-Jung-Dinan-Kim does not explicitly teach:
wherein the first beamforming parameter comprises a first main beam identifier  in a horizontal antenna direction, a second main beam identifier in a vertical antenna direction, a first main beam offset in the horizontal antenna direction, and a second main beam offset in the vertical antenna direction, and wherein the second beamforming parameter comprises a horizontal antenna direction beam identifier a vertical antenna direction beam identifier, and a phase difference in two antenna polarization directions. 
However, in the same field of endeavor, Kakishima ‘517 teaches:
wherein the first beamforming parameter comprises a first main beam identifier (Kakishima ‘517: Beam 2 with ID “001”. Fig. 6B and ¶ [0066]) in a horizontal antenna direction, a second main beam identifier (Kakishima ‘517: Beam 3 with ID “010”. Fig. 6B and ¶ [0066]) in a vertical antenna direction (Kakishima ‘517: feedback operations may be performed separately from each other between the first half step 2A and the second half step 2B. For example, one or more beams may be selected in the vertical or elevation direction in the first half step 2-A, and then one or more beams may be selected in the horizontal or azimuth direction in the second half step 2-B. Figs. 2A, 2B and ¶ [0062]), a first main beam offset in the horizontal antenna direction (Kakishima ‘517: the user equipment 20 may add an offset value (e.g., 3 dB) to the received power level when measuring wide beams "000", "001" [first main beam], "010", and "011". Fig. 6B and ¶ [0070]), and a second main beam offset (Kakishima ‘517: the user equipment 20 may add an offset value (e.g., 3 dB) to the received power level when measuring wide beams "000", "001", "010" [second main beam], and "011". Fig. 6B and ¶ [0070]) in the vertical antenna direction (Kakishima ‘517: feedback operations may be performed separately from each other between the first half step 2A and the second half step 2B. For example, one or more beams may be selected in the vertical or elevation direction in the first half step 2-A, and then one or more beams may be selected in the horizontal or azimuth direction in the second half step 2-B. Figs. 2A, 2B and ¶ [0062]), and wherein the second beamforming parameter comprises a horizontal antenna direction beam identifier (Kakishima ‘517: Beam 2B with ID “101”. Fig. 6B and ¶ [0066]), (Kakishima ‘517: Beam 2C with ID “110”. Fig. 6B and ¶ [0066]) a vertical antenna direction beam identifier (Kakishima ‘517: feedback operations may be performed separately from each other between the first half step 2A and the second half step 2B. For example, one or more beams may be selected in the vertical or elevation direction in the first half step 2-A, and then one or more beams may be selected in the horizontal or azimuth direction in the second half step 2-B. Figs. 2A, 2B and ¶ [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Onggosanusi-Jung-Dinan-Kim to include the features as taught by Kakishima ‘517 above in order that beam qualities can be compared in a fair condition. (Kakishima ‘517, ¶ [0070]).
Onggosanusi-Jung-Dinan-Kim-Kakishima ‘517 does not explicitly teach:
a phase difference in two antenna polarization directions. 
However, in the same field of endeavor, Kakishima ‘599 teaches:
a phase difference in two antenna polarization directions (Kakishima ‘599: the CSI feedback may include the CQI and information on phase difference between polarizations. As a result, overhead of feedback of information on a phase between the same polarized antennas can be reduced. Fig. 6 and ¶ [0082]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Onggosanusi-Jung-Dinan-Kim-Kakishima ‘517 to include the features as taught by Kakishima ‘599 above in order to reduce overhead of feedback information. (Kakishima ‘599, ¶ [0082]).

Regarding claim 35, Onggosanusi-Jung-Dinan-Kim discloses on the features with respect to claim 34 as outlined above.
Onggosanusi-Jung-Dinan-Kim does not explicitly teach:
wherein the first beamforming parameter comprises a first main beam identifier in a horizontal antenna direction, a second main beam identifier in a vertical antenna direction, a first main beam offset in the horizontal antenna direction, and a second main beam offset in the vertical antenna direction, and wherein the second beamforming parameter comprises a horizontal antenna direction beam identifier a vertical antenna direction beam identifier, and a phase difference in two antenna polarization directions. 
However, in the same field of endeavor, Kakishima ‘517 teaches:
wherein the first beamforming parameter comprises a first main beam identifier (Kakishima ‘517: Beam 2 with ID “001”. Fig. 6B and ¶ [0066]) in a horizontal antenna direction, a second main beam identifier (Kakishima ‘517: Beam 3 with ID “010”. Fig. 6B and ¶ [0066]) in a vertical antenna direction (Kakishima ‘517: feedback operations may be performed separately from each other between the first half step 2A and the second half step 2B. For example, one or more beams may be selected in the vertical or elevation direction in the first half step 2-A, and then one or more beams may be selected in the horizontal or azimuth direction in the second half step 2-B. Figs. 2A, 2B and ¶ [0062]), a first main beam offset in the horizontal antenna direction (Kakishima ‘517: the user equipment 20 may add an offset value (e.g., 3 dB) to the received power level when measuring wide beams "000", "001" [first main beam], "010", and "011". Fig. 6B and ¶ [0070]), and a second main beam offset (Kakishima ‘517: the user equipment 20 may add an offset value (e.g., 3 dB) to the received power level when measuring wide beams "000", "001", "010" [second main beam], and "011". Fig. 6B and ¶ [0070]) in the vertical antenna direction (Kakishima ‘517: feedback operations may be performed separately from each other between the first half step 2A and the second half step 2B. For example, one or more beams may be selected in the vertical or elevation direction in the first half step 2-A, and then one or more beams may be selected in the horizontal or azimuth direction in the second half step 2-B. Figs. 2A, 2B and ¶ [0062]), and wherein the second beamforming parameter comprises a horizontal antenna direction beam identifier (Kakishima ‘517: Beam 2B with ID “101”. Fig. 6B and ¶ [0066]), (Kakishima ‘517: Beam 2C with ID “110”. Fig. 6B and ¶ [0066]) a vertical antenna direction beam identifier (Kakishima ‘517: feedback operations may be performed separately from each other between the first half step 2A and the second half step 2B. For example, one or more beams may be selected in the vertical or elevation direction in the first half step 2-A, and then one or more beams may be selected in the horizontal or azimuth direction in the second half step 2-B. Figs. 2A, 2B and ¶ [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Onggosanusi-Jung-Dinan-Kim to include the features as taught by Kakishima ‘517 above in order that beam qualities can be compared in a fair condition. (Kakishima ‘517, ¶ [0070]).
Onggosanusi-Jung-Dinan-Kim-Kakishima ‘517 does not explicitly teach:
a phase difference in two antenna polarization directions. 
However, in the same field of endeavor, Kakishima ‘599 teaches:
a phase difference in two antenna polarization directions (Kakishima ‘599: the CSI feedback may include the CQI and information on phase difference between polarizations. As a result, overhead of feedback of information on a phase between the same polarized antennas can be reduced. Fig. 6 and ¶ [0082]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Onggosanusi-Jung-Dinan-Kim-Kakishima ‘517 to include the features as taught by Kakishima ‘599 above in order to reduce overhead of feedback information. (Kakishima ‘599, ¶ [0082]).

Claims 6, 30, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Onggosanusi-Jung-Dinan-Kim, in view of Seol et.al. (US Patent Application Publication, 2016/0226640, hereinafter, “Seol”).
Regarding claim 6, Onggosanusi-Jung-Dinan-Kim discloses on the features with respect to claim 4 as outlined above.
Onggosanusi-Jung-Dinan-Kim does not explicitly teach:
wherein the CSI-RS send window parameter comprises a first send window parameter and a second send window parameter, 
wherein the first send window parameter comprises a start sending symbol or subframe of the first CSI-RS signal in time domain, a symbol or subframe offset of the first CSI-RS signal in time domain, and a total quantity of symbols or subframes occupied by the first CSI-RS signal in time domain, 
wherein the first send window parameter indicates to the UE that the access network device sends the first CSI-RS signal using the time domain window,
wherein the second send window parameter comprises a start sending subcarrier, resource block, or sub-band of the second CSI-RS signal in frequency domain, a subcarrier, resource block, or sub-band offset of the second CSI-RS signal in frequency domain, and a total quantity of subcarriers, resource blocks, or sub-bands occupied by the second CSI-RS signal in frequency domain, and wherein the second send window parameter indicates to the UE that the access network device sends the second CSI-RS signal using the frequency domain window. 
However, in the same field of endeavor, Seol teaches:
wherein the CSI-RS send window parameter comprises a first send window parameter and a second send window parameter (Seol: The parameters 920 related to the frame structure may include one or more of the transmission period of CSI-RS resource blocks [i.e., one or more window]. Figs. 8, 9A and ¶ [0098]), 
wherein the first send window parameter comprises a start sending symbol or subframe of the first CSI-RS signal in time domain, a symbol or subframe offset of the first CSI-RS signal in time domain (Seol: Sym_Offset indicates the offset [i.e., symbol offset] of the first symbol [i.e., start symbol] to which RS [reference signal] is allocated within the successive slots. Figs. 8, 9A and ¶ [0091]), and a total quantity of symbols or subframes occupied by the first CSI-RS signal in time domain (Seol: #Symbols indicates the number of successive symbols containing RS. Figs. 8, 9A and ¶ [0091]), 
wherein the first send window parameter indicates to the UE that the access network device sends the first CSI-RS signal using the time domain window (Seol: #Symbols indicates the number of successive symbols containing RS. Figs. 8, 9A and ¶ [0091]),
wherein the second send window parameter comprises a start sending subcarrier, resource block, or sub-band of the second CSI-RS signal in frequency domain, a subcarrier, resource block, or sub-band offset of the second CSI-RS signal in frequency domain (Seol: The parameters 930 related to CSI-RS indication may include … (1) The bitmap of CSI-RS resource blocks, or slot/subframe/frame offset [resource block offset] within subframe/frame/superframe [starting resource block] … used for CSI-RS transmission. Figs. 8, 9A and ¶ [0100-0101]), and a total quantity of subcarriers, resource blocks, or sub-bands occupied by the second CSI-RS signal in frequency domain (Seol: The parameters 930 related to CSI-RS indication may include … the number of CSI-RS resource blocks, used for CSI-RS transmission. Figs. 8, 9A and ¶ [0100-0101]), and wherein the second send window parameter indicates to the UE that the access network device sends the second CSI-RS signal using the frequency domain window (Seol: parameters 930 related to CSI-RS indication may include frequency domain all information. Figs. 8, 9A and ¶ [0105]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Onggosanusi-Jung-Dinan-Kim to include the features as taught by Seol above in order to enable efficient allocation of radio resources to a reference signal. (Seol, ¶ [0008]).

Regarding claim 30, Onggosanusi-Jung-Dinan-Kim discloses on the features with respect to claim 28 as outlined above.
Onggosanusi-Jung-Dinan-Kim does not explicitly teach:
wherein the CSI-RS send window parameter comprises a first send window parameter and a second send window parameter, 
wherein the first send window parameter comprises a start sending symbol or subframe of the first CSI-RS signal in time domain, a symbol or subframe offset of the first CSI-RS signal in time domain, and a total quantity of symbols or subframes occupied by the first CSI-RS signal in time domain,
wherein the first send window parameter indicates to the UE that the access network device sends the first CSI-RS signal at the first level using the time domain window, 
wherein the second send window parameter comprises a start sending subcarrier, resource block, or sub-band of the second CSI-RS signal in frequency domain, a subcarrier, resource block, or sub-band offset of the second CSI-RS signal in frequency domain, and a total quantity of subcarriers, resource blocks, or sub-bands occupied by the second CSI-RS signal in frequency domain, and wherein the second send window parameter indicates to the UE that the access network device sends the second CSI-RS signal at the second level using the frequency domain window. 
However, in the same field of endeavor, Seol teaches:
wherein the CSI-RS send window parameter comprises a first send window parameter and a second send window parameter (Seol: The parameters 920 related to the frame structure may include one or more of the transmission period of CSI-RS resource blocks [i.e., one or more window]. Figs. 8, 9A and ¶ [0098]), 
wherein the first send window parameter comprises a start sending symbol or subframe of the first CSI-RS signal in time domain, a symbol or subframe offset of the first CSI-RS signal in time domain (Seol: Sym_Offset indicates the offset [i.e., symbol offset] of the first symbol [i.e., start symbol] to which RS [reference signal] is allocated within the successive slots. Figs. 8, 9A and ¶ [0091]), and a total quantity of symbols or subframes occupied by the first CSI-RS signal in time domain (Seol: #Symbols indicates the number of successive symbols containing RS. Figs. 8, 9A and ¶ [0091]),
wherein the first send window parameter indicates to the UE that the access network device sends the first CSI-RS signal at the first level using the time domain window (Seol: #Symbols indicates the number of successive symbols containing RS. Figs. 8, 9A and ¶ [0091]), 
wherein the second send window parameter comprises a start sending subcarrier, resource block, or sub-band of the second CSI-RS signal in frequency domain, a subcarrier, resource block, or sub-band offset of the second CSI-RS signal in frequency domain (Seol: The parameters 930 related to CSI-RS indication may include … (1) The bitmap of CSI-RS resource blocks, or slot/subframe/frame offset [resource block offset] within subframe/frame/superframe [starting resource block] … used for CSI-RS transmission. Figs. 8, 9A and ¶ [0100-0101]), and a total quantity of subcarriers, resource blocks, or sub-bands occupied by the second CSI-RS signal in frequency domain (Seol: The parameters 930 related to CSI-RS indication may include … the number of CSI-RS resource blocks, used for CSI-RS transmission. Figs. 8, 9A and ¶ [0100-0101]), and wherein the second send window parameter indicates to the UE that the access network device sends the second CSI-RS signal at the second level using the frequency domain window (Seol: parameters 930 related to CSI-RS indication may include frequency domain all information. Figs. 8, 9A and ¶ [0105]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Onggosanusi-Jung-Dinan-Kim to include the features as taught by Seol above in order to enable efficient allocation of radio resources to a reference signal. (Seol, ¶ [0008]).

Regarding claim 36, Onggosanusi-Jung-Dinan-Kim discloses on the features with respect to claim 34 as outlined above.
Onggosanusi-Jung-Dinan-Kim does not explicitly teach:
wherein the CSI-RS send window parameter comprises a first send window parameter and a second send window parameter, 
wherein the first send window parameter comprises a start sending symbol or subframe of a the first CSI-RS signal in time domain, a symbol or subframe offset of the first CSI-RS signal in time domain, and a total quantity of symbols or subframes occupied by the first CSI-RS signal in time domain,
wherein the first send window parameter indicates to the UE that the access network device sends the first CSI-RS signal at the first level using the time domain window, 
wherein the second send window parameter comprises a start sending subcarrier, resource block, or sub-band of the second CSI-RS signal in frequency domain, a subcarrier, resource block, or sub-band offset of the second CSI-RS signal in frequency domain, and a total quantity of subcarriers, resource blocks, or sub-bands occupied by the second CSI-RS signal in frequency domain, and wherein the second send window parameter indicates to the UE that the access network device sends the second CSI-RS signal at the second level using the frequency domain window. 
However, in the same field of endeavor, Seol teaches:
wherein the CSI-RS send window parameter comprises a first send window parameter and a second send window parameter (Seol: The parameters 920 related to the frame structure may include one or more of the transmission period of CSI-RS resource blocks [i.e., one or more window]. Figs. 8, 9A and ¶ [0098]), 
wherein the first send window parameter comprises a start sending symbol or subframe of a the first CSI-RS signal in time domain, a symbol or subframe offset of the first CSI-RS signal in time domain (Seol: Sym_Offset indicates the offset [i.e., symbol offset] of the first symbol [i.e., start symbol] to which RS [reference signal] is allocated within the successive slots. Figs. 8, 9A and ¶ [0091]), and a total quantity of symbols or subframes occupied by the first CSI-RS signal in time domain (Seol: #Symbols indicates the number of successive symbols containing RS. Figs. 8, 9A and ¶ [0091]),
wherein the first send window parameter indicates to the UE that the access network device sends the first CSI-RS signal at the first level using the time domain window (Seol: #Symbols indicates the number of successive symbols containing RS. Figs. 8, 9A and ¶ [0091]), 
wherein the second send window parameter comprises a start sending subcarrier, resource block, or sub-band of the second CSI-RS signal in frequency domain, a subcarrier, resource block, or sub-band offset of the second CSI-RS signal in frequency domain (Seol: The parameters 930 related to CSI-RS indication may include … (1) The bitmap of CSI-RS resource blocks, or slot/subframe/frame offset [resource block offset] within subframe/frame/superframe [starting resource block] … used for CSI-RS transmission. Figs. 8, 9A and ¶ [0100-0101]), and a total quantity of subcarriers, resource blocks, or sub-bands occupied by the second CSI-RS signal in frequency domain (Seol: The parameters 930 related to CSI-RS indication may include … the number of CSI-RS resource blocks, used for CSI-RS transmission. Figs. 8, 9A and ¶ [0100-0101]), and wherein the second send window parameter indicates to the UE that the access network device sends the second CSI-RS signal at the second level using the frequency domain window (Seol: parameters 930 related to CSI-RS indication may include frequency domain all information. Figs. 8, 9A and ¶ [0105]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Onggosanusi-Jung-Dinan-Kim to include the features as taught by Seol above in order to enable efficient allocation of radio resources to a reference signal. (Seol, ¶ [0008]).

Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Onggosanusi-Jung-Song-Li, in view of Dinan (US Patent Application Publication, 2015/0319649, hereinafter, “Dinan”).
Regarding claim 37, Onggosanusi-Jung-Song-Li discloses on the features with respect to claim 2 as outlined above.
Onggosanusi-Jung-Song-Li does not explicitly teach:
wherein the CSI-RS configuration parameter further comprises a CSI-RS send window parameter, wherein the CSI-RS send window parameter represents a sending manner of each of the first CSI-RS signal and the second CSI-RS signal, and wherein the sending manner comprises a third manner in which each of the first CSI-RS signal and the second CSI-RS signal is sent using both the time domain window and the frequency domain window. 
However, in the same field of endeavor, Dinan teaches:
wherein the CSI-RS configuration parameter further comprises a CSI-RS send window parameter, wherein the CSI-RS send window parameter represents a sending manner of each of the first CSI-RS signal (Dinan: The base station may configure multiple channel state information reference signals (CSI-RSs). Each of the many CSI-RSs may be periodically transmitted on downlink OFDM radio resources according to its configuration parameters. CSI-RSs signal codes are known by the wireless device. ¶ [0133]. Various configurations for radio resources may be supported under an OFDM framework, for example, a resource block may be defined as including the subcarriers in the entire band for an allocated time duration [i.e., window]. Fig. 3 and ¶ [0024]) and the second CSI-RS signal, and wherein the sending manner comprises a third manner in which each of the first CSI-RS signal and the second CSI-RS signal is sent using both the time domain window and the frequency domain window (Dinan: Physical and virtual resource blocks may be defined. A physical resource block may be defined as N consecutive OFDM symbols in the time domain and M consecutive subcarriers in the frequency domain, wherein M and N are integers. A physical resource block may include M.times.N resource elements. In an illustrative example, a resource block may correspond to one slot in the time domain and 180 kHz in the frequency domain (for 15 KHz subcarrier bandwidth and 12 subcarriers). Fig. 3 and ¶ [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Onggosanusi-Jung to include the features as taught by Dinan above in order to properly configure carrier configuration of the wireless device. (Dinan, ¶ [0126]).

Regarding claim 38, Onggosanusi-Jung-Song-Li discloses on the features with respect to claim 26 as outlined above.
Onggosanusi-Jung-Song-Li does not explicitly teach:
wherein the CSI-RS configuration parameter further comprises a CSI-RS send window parameter, wherein the CSI-RS send window parameter represents a sending manner of each of the first CSI-RS signal, and the second CSI-RS signal, and wherein the sending manner comprises a third manner in which each of the first CSI-RS signal and the second CSI-RS signal is sent using both the time domain window and the frequency domain window. 
However, in the same field of endeavor, Dinan teaches:
wherein the CSI-RS configuration parameter further comprises a CSI-RS send window parameter, wherein the CSI-RS send window parameter represents a sending manner of each of the first CSI-RS signal (Dinan: The base station may configure multiple channel state information reference signals (CSI-RSs). Each of the many CSI-RSs may be periodically transmitted on downlink OFDM radio resources according to its configuration parameters. CSI-RSs signal codes are known by the wireless device. ¶ [0133]. Various configurations for radio resources may be supported under an OFDM framework, for example, a resource block may be defined as including the subcarriers in the entire band for an allocated time duration [i.e., window]. Fig. 3 and ¶ [0024]), and the second CSI-RS signal, and wherein the sending manner comprises a third manner in which each of the first CSI-RS signal and the second CSI-RS signal is sent using both the time domain window and the frequency domain window (Dinan: Physical and virtual resource blocks may be defined. A physical resource block may be defined as N consecutive OFDM symbols in the time domain and M consecutive subcarriers in the frequency domain, wherein M and N are integers. A physical resource block may include M.times.N resource elements. In an illustrative example, a resource block may correspond to one slot in the time domain and 180 kHz in the frequency domain (for 15 KHz subcarrier bandwidth and 12 subcarriers). Fig. 3 and ¶ [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Onggosanusi-Jung to include the features as taught by Dinan above in order to properly configure carrier configuration of the wireless device. (Dinan, ¶ [0126]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./
Examiner, Art Unit 2416  

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416